DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	     Applicant’s election without traverse of Group I (claims 1-17 – drawn to a method for reducing halogenated decomposition byproducts) in the reply filed on 5-17-22 is acknowledged. Applicant elected the following species: Porphyrin – 4,4’,4’’,4’’’- (Porphine-5, 10, 15, 20-tetrayl) tetrakis (sulfonic acid) Cobalt (claim 13); Potassium Monopersulfate (claim 14); and Sodium Molybdate (claim 8). 
Claims 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (i.e. Groups II and III), there being no allowable generic or linking claim. 
Among the elected claims 1-17, claims 12 and 15-17 are withdrawn from further consideration as non-elected species.

Objections to the Specification:
3.	The disclosure is objected to because of the following informalities:  
At paragraph [20], line 2, change “and” to an.
At paragraph [21], line 3, “MoO4” should be MoO4 =.
At line 2, paragraph [26], “t” is unclear in its meaning.
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification does not provide antecedent basis for “DBAs” as halogenated decomposition byproducts in claim 1 at lines 1, 2, 7, and 8. Appropriate correction is required.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  	
Claim 1:
At lines 1, 2, 7, and 8 it is suggested that “(DBAs)” be deleted and replaced with halogenated decomposition byproducts. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112 (Second Paragraph)
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
At lines 3 and 9, “an effective amount” is indefinite because the limitation does not effect a specified result. Accordingly, a person skilled in the art would not be reasonably apprised as to an amount of metal porphyrin catalyst to add to the water. The scope of the claim cannot be determined.
Claim 2:
At line 2, “the composition” lacks antecedent basis.
At line 2, “the amount of makeup water” lacks antecedent basis. It is suggested that applicant amend the claims to provide a basis for “makeup water.”
Claims 3-5 are rejected as being dependent in a rejected base claim.
Claim 6:
At line 1, “the composition” lacks antecedent basis. It is suggested that applicant amend the claims to establish that a composition has been formed.
At line 2, “the relative amount of catalyst in the water” renders the claim indefinite and lacks antecedent basis. The language “relative amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 7-8 are rejected as being dependent in a rejected base claim.
Claim 9:
At line 1, “the molybdate concentration” lacks antecedent basis. It is suggested that applicant amend the claims to establish a molybdate concentration is present.
Claim 10:
At line 1, “the molybdate concentration” lacks antecedent basis. It is suggested that applicant amend the claims to establish a molybdate concentration is present.
Claim 11:
At line 1, “the molybdate concentration” lacks antecedent basis. It is suggested that applicant amend the claims to establish a molybdate concentration is present.
Claims 13 and 14 are rejected as being dependent in a rejected base claim.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

11.	Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502).
Claim 1:
Regarding the limitation: A method for reducing the halogenated decomposition byproducts (DBAs) and precursors of the DBAs in water and air of an aquatic facility, Martin discloses a method for cleaning aquatic facilities containing organic contaminants – such as swimming pools and spas (see column 1, lines 5-15). Martin discloses the water is treated to reduce or eliminate chemical oxygen demands (COD) and/or total organic carbon (TOC). As TOC and COD increase, oxidation reduction potential decreases and chlorine or bromine oxidizers are added to adjust the potential (see column 1, lines 15-21). Martin teaches that chlorine and bromine above a certain level, in the presence of COD and/or TOC, causes decomposition byproducts - such as trihalomethanes (THMs) and chloramines (halogenated decomposition byproducts and precursors) (see column 1, lines 22-25). Martin discloses a reduction in the formation of THMs and chloramines and the quality of the air and water around the aquatic facilities is enhanced (reducing DBAs and precursors in water and air of an aquatic facility) (see column 2, lines 24-30).
Regarding the limitation: the method comprising: adding an effective amount of water-soluble metal-porphyrin catalyst to the water, Martin discloses a composition for reducing the chemical oxygen demand in water. The composition includes a persulfate donor and a transition metal catalyst (see column 1, line 58 – column 2, line 15). The catalyst may be a transition metal: cobalt, iron, molybdenum, platinum, or combinations thereof (column 2, lines 60-63). The persulfate donor may be potassium monopersulfate (see column 2, lines 57-59). Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (adding an effective amount of water-soluble metal catalyst to the water) (see column 2, lines 40-41).
Martin does not disclose a metal-porphyrin catalyst.
However, Stephenson discloses metallo-porphyrins as a bleach catalyst for cleaning fabrics at low temperatures (between 10 oC and 30 oC) - and that it is known that iron porphyrins act as oxidation catalysts (see page 2, lines 1-4 and 18). Stephenson teaches a composition comprising a metallo-porphyrin that includes transition metals such as: iron, manganese, ruthenium, or molybdenum (see p. 3, lines 6-26); and peroxyacid salts to include persulfates such as: potassium monopersulphate (see p. 2, lines 34-41). Stephenson discloses that metallo-porphyrins catalyze the bleaching action of peroxyacid bleach systems (see p. 2, lines 32-33; p. 3, lines 36-40 and 54-55). 
Additionally, Aizawa discloses the use of porphyrin compounds in aqueous systems such as swimming pools to inhibit growth of microorganisms by using an effective amount of porphyrin compounds (see p.1, lines 13-16).
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin to have used a transition-metal metallo-porphyrin as taught by Stephenson because Stephenson teaches that transition-metal-porphyrin catalysts are known in the art as oxidation catalysts and catalyze the bleaching action of peroxyacid salts – such as potassium monopersulfate - at low temperatures (between 10 oC and 30 oC), and Aizawa teaches the use of porphyrins are effective in aquatic facilities – such as pools – for inhibiting growth of microorganisms, where Martin desires to use transition metal catalysts for oxidation of potassium monopersulfate to reduce or eliminate contaminants in aquatic facilities and would benefit from the use of metallic porphyrin catalysts which function at aquatic pool temperatures (range between 25 oC and 30 oC), and have been described by Aizawa to be effective in inhibiting the growth of microorganisms in pools.
Regarding the limitation: applying a persulfate donor to the water, Martin discloses the composition includes a persulfate donor which may be potassium monopersulfate (applying a persulfate donor to the water) (see column 2, lines 57-59).
Regarding the limitation: reacting the persulfate donor with the metal-porphyrin catalyst to produce sulfate free radicals, Martin, modified, discloses reacting the metal catalyst porphyrin with the persulfate donor to produce sulfate free radicals. The transition metal catalyst rapidly reacts with the potassium monopersulfate to form sulfate free radicals which eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (reacting the persulfate donor with the metal-porphyrin catalyst to produce sulfate free radicals) (see column 2, lines 31-39).
Regarding the limitation: allowing the sulfate free radicals to react with the DBAs and the precursors to reduce a concentration of the DBAs and precursors in the water and air, Martin, modified, discloses that the formed sulfate free radicals through reaction with the transition metal catalyst and eliminates the concern of persulfate accumulation and effectively decomposes the organic contaminants after being added to the water (sulfate free radicals react with DBAs and precursors to reduce their concentration) (see column 2, lines 31-39).
Regarding the limitation: and sustaining an effective amount of metal-porphyrin catalyst in the water, Martin, modified, discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have likewise maintained the concentration of the metal porphyrin catalyst, as taught by Martin, in view of Stephenson and Aizawa, and to maintain the effective catalyst concentration desired by Martin.
Note that “DBAs” in claim 1 is not given patentable weight in that it is in parenthesis. 
Claim 2:
Regarding the limitation: wherein an effective amount of metal-porphyrin catalyst is sustained by applying the composition relative to the amount of makeup water added to the aquatic facility, Martin discloses that the metal catalyst is applied to the water to maintain an effective catalyst concentration (see column 2, lines 40-41). Martin discloses that the persulfate is delivered to the water while maintaining the effective metal catalyst concentration in the water (sustaining an effective amount of metal catalyst in the water) (see column 3, lines 16-20). Further, it is well-known that aquatic facilities add additional water to pools (make-up water due to filter backwash, splashing, draining) as needed due to water losses; and thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have recognized the need to replenish catalyst and water (relative to each other) to sustain a specific catalyst concentration desired by Martin.

Claim 3:
Regarding the limitation: The method according to claim 1, wherein the effective amount of metal-porphyrin catalyst ranges from 0.01 ppb (0.00001 ppm) to 50 ppb (0.05 ppm) reported as metal-porphyrin, the above discussions of Martin, Aizawa, and Stephenson apply herein. 
Martin discloses the use of iron, molybdate, silver, copper, cobalt, and platinum transition metal catalysts and their concentrations in water of 1 ppb (0.001 ppm) to about 1 ppm (1000 ppb) for use in an aquatic facility (1 ppb to 1000 ppb) (see column 2, lines 40-42). Accordingly, Martin’s range for the transition metal catalyst for catalyzing peroxyacid salts in aqueous solutions overlaps with the claimed range between the values of 1 ppb to 50 ppb. Stephenson discloses iron, molybdate, manganese, and ruthenium metal porphyrin catalysts depending on the intended application (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments, where Aizawa teaches that the use of porphyrins is effective for inhibiting the growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin the transition-metal porphyrin catalyst of Stephenson - which includes the same transition metals and performs the same action on the same peroxyacid salt (potassium monopersulfate) as described by Martin; and to have used the transition metal porphyrin catalyst in the process of Martin in the concentration range for transition metal catalysts as taught by Martin (overlaps with the claimed range) because Martin has shown that the use of these same transition metal catalysts at the disclosed concentrations function effectively in aquatic environments and Stephenson teaches that when using these same transition metal catalysts in the form of metallo-porphyrin catalysts, they effectively catalyze the bleaching action of the same peroxyacid salts – such as potassium monopersulfate - at lower temperatures (between 10 oC and 30 oC), where Aizawa teaches that the use of porphyrins is effective for inhibiting the growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
Claim 4:
Regarding the limitation: The method according to claim 1, wherein the effective amount of metal-porphyrin catalyst ranges from 0.1 to 30ppb reported as metal-porphyrin, the above discussions of Martin, Aizawa, and Stephenson apply herein. 
Martin discloses the use of iron, molybdate, silver, copper, cobalt, and platinum transition metal catalysts and their concentrations in water of 1 ppb (0.001 ppm) to about 1 ppm (1000 ppb) for use in an aquatic facility (1 ppb to 1000 ppb) (see column 2, lines 40-42). Accordingly, Martin’s range for the transition metal catalyst for catalyzing peroxyacid salts in aqueous solutions overlaps with the claimed range between the values of 1 ppb to 30 ppb. Stephenson discloses iron, molybdate, manganese, and ruthenium metal porphyrin catalysts depending on the intended application (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments, where Aizawa teaches that the use of porphyrins is effective for decreasing contaminants in aquatic facilities, such as pools – which is the goal of Martin.
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin the transition-metal porphyrin catalyst of Stephenson - which includes the same transition metals and performs the same action on the same peroxyacid salt (potassium monopersulfate) as described by Martin - and to have used the transition metal porphyrin catalyst in process of Martin in the concentration range for transition metal catalysts as taught by Martin (overlaps with claimed range) because Martin has shown that the use of these same transition metal catalysts at the disclosed concentrations function effectively in aquatic environments and Stephenson teaches that when using these same transition metal catalysts in the form of metallo-porphyrin catalysts, they effectively catalyze the bleaching action of the same peroxyacid salts – such as potassium monopersulfate - at lower temperatures (between 10 oC and 30 oC), where Aizawa teaches that porphyrins are effective in inhibiting growth of microorganisms in aquatic facilities, such as pools – which is the goal of Martin.
Claim 5:
Regarding the limitation: The method according to claim 1, wherein the effective amount of metal-porphyrin catalyst ranges from 0.2 to 20ppb reported as metal-porphyrin, the above discussions of Martin, Aizawa, and Stephenson apply herein. 
Martin discloses the use of iron, molybdate, silver, copper, cobalt, and platinum transition metal catalysts and their concentrations in water of 1 ppb (0.001 ppm) to about 1 ppm (1000 ppb) for use in an aquatic facility (1 ppb to 1000 ppb) (see column 2, lines 40-42). Accordingly, Martin’s range for the transition metal catalyst for catalyzing peroxyacid salts in aqueous solutions overlaps with the claimed range between the values of 1 ppb to 20 ppb. Stephenson discloses or iron, molybdate, manganese, and ruthenium metal porphyrin catalysts between depending on the intended application (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments, where Aizawa teaches that the use of porphyrins is effective for decreasing contaminants in aquatic facilities, such as pools – which is the goal of Martin.
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin the transition-metal porphyrin catalyst of Stephenson - which includes the same transition metals and performs the same action on the same peroxyacid salt (potassium monopersulfate) as described by Martin; and to have used the transition metal porphyrin catalyst in Martin in the concentration range for transition metal catalysts as taught by Martin (overlaps with the claimed range) because Martin has shown that the use of these same transition metal catalysts at the disclosed concentrations function effectively in aquatic environments and Stephenson teaches that when using these same transition metal catalysts in the form of metallo-porphyrin catalysts, they effectively catalyze the bleaching action of the same peroxyacid salts – such as potassium monopersulfate - at lower temperatures (between 10 oC and 30 oC), where Aizawa teaches that porphyrins are effective in inhibiting growth of microorganisms in aquatic facilities, such as pools – which would benefit Martin.
Claim 14:
Regarding the limitation: The method according to claim 1, wherein the persulfate donor comprises potassium monopersulfate, Martin discloses that the persulfate donor may be potassium monopersulfate (see column 2, lines 57-59).

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502) as applied to claims 1-5 and 13 above, and further in view of Takashi Nakazono et al. (Reference: Cobalt porphyrins as homogeneous catalysts for water oxidation).
Claim 13:
Regarding the limitation: The method according to claim 1, wherein the metal-porphyrin catalyst comprises 4,4',4",4"'- (Porphine-5,10,15,20-tetrayl) tetrakis (sulfonic acid) Cobalt, the above discussions of Martin, Aizawa, and Stephenson apply herein. Martin, modified, does not teach the specific transition metal porphyrin: 4,4',4",4"'- (Porphine-5,10,15,20-tetrayl) tetrakis (sulfonic acid) Cobalt.
Martin discloses the use of transition metal catalysts as: iron, molybdate, silver, copper, cobalt, and platinum. 
Stephenson discloses or iron, molybdate, manganese, and ruthenium transition metal porphyrin catalysts (see p.6, 39-40; p.4, lines 41-42). The Stephenson reference further discloses using transition metal porphyrin catalysts for effectively catalyzing the bleaching action of peroxyacid salts for fabric cleaning. Both Martin and Stephenson disclose the same transition metals for use as catalysts in catalyzing the bleaching action of the same peroxyacid salt - potassium monopersulfate - in aquatic environments and Aizawa teaches that porphyrins are effective in inhibiting growth of microorganisms in aquatic facilities - such as pools.
Nakazono et al. (Nakazono) teach water soluble cobalt porphyrin catalysts having sulfonic acid functional groups – CoTPPS (see Fig. 1 of the Nakazono reference below). 

    PNG
    media_image1.png
    699
    1792
    media_image1.png
    Greyscale

The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems – Nakazono is analogous in that it teaches an aqueous transition metal catalyst that includes the transition metal catalyst – cobalt -  as described by Martin as effective in oxidizing potassium monopersulfate in aqueous facilities – such as pools.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a cobalt transition metal porphyrin catalyst compound, as that described by Nakazono, for the purpose of inhibiting or eliminating microorganisms/contaminants in the aquatic facility of Martin because Aizawa teaches that porphyrin compounds are effective for eliminating contaminants in aquatic facilities – such as pools, and Stephenson teaches that transition metal porphyrin catalysts, in conjunction with potassium monopersulfate, are effective in reducing and eliminating contaminant levels in aquatic environments, and Martin teaches that cobalt is an effective transition metal catalyst for oxidizing potassium monopersulfate used in reducing and inhibiting microorganisms/contaminants in aquatic facilities, such as pools. In view of these teachings, it would have been obvious to a person of ordinary skill to have selected a cobalt transition metal porphyrin compound for removing or eliminating contaminants common to an aquatic facility. 

13.	Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502), as applied to claims 1-5 and 14 above, and further in view of Thungstrom et al. (US Patent Number: 5,663,489).
Claim 6:
Regarding the limitation: The method according to claim 1, wherein the composition further comprises adding a tracer to determine the relative amount of catalyst present in the water, the above discussions of Martin, Aizawa, and Stephenson apply herein.
Martin, as modified by Stephenson and Aizawa, does not disclose the use of a tracer to determine the relative amount of catalyst available in the water.
However, Thungstrom et al. (Thungstrom hereafter) disclose a method and apparatus for using tracers and monitoring water process equipment for detection of leaks to (see Abstract; column 1, lines 59-61; column 2, lines 1-5). The tracer is added at a rate proportional to the liquid removal rate. After addition of tracer, liquid exiting the containment is analyzed to determine tracer concentration. An expected concentration of tracer based on rate of addition is compared with the tracer concentration of the removed liquid. A positive result indicates tracer is exiting at places other than in the removal liquid and the system is investigated for leaks (see column 2, lines 5-24).
The Martin, Stephenson, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems – and Thungstrom is analogous in that it relates to managing aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in art, before the effective filing date of the invention, to have included a tracer in the composition of Martin for the purpose of determining the amount of catalyst lost from use of the aquatic system through activities that result in water losses – to include: pool splashing, filtration, swimmers exiting the aquatic system (pool, spa, etc.), and system leaks, because Thungstrom teaches using tracers for monitoring water processes for detection of leaks (water losses) (adding a tracer to determine water losses) and Martin teaches that the metal catalyst in the aquatic facilities is necessary for catalyzing the bleaching action of peroxyacid salts and that the metal catalyst is applied to the water to maintain an effective catalyst concentration, where the ability to determine the amount of metal catalyst or other compound lost through system water losses, as taught by Thungstrom, would be beneficial to Martin in determining the amount metal catalyst needed for replenishing system to effect the bleaching action of the peroxyacid salt.
Claim 7:
Regarding the limitation: The method according to claim 6, wherein the tracer comprises a molybdate donor, the limitation is met by Martin, modified, because Thungstrom discloses the particularly preferred tracers are molybdate-containing compounds including molybdenum salts (molybdate donors) such as sodium molybdate (molybdate donor - dissolves in water to release molybdate) (see column 4, lines 43-49 of Thungstrom).
Claim 8:
Regarding the limitation: The method according to claim 7, wherein the molybdate donor comprises sodium molybdate, the limitation is met by Martin, modified, because Thungstrom discloses the particularly preferred tracers are molybdate-containing compounds including molybdenum salts (molybdate donors) such as sodium molybdate (molybdate donor – dissolves in water to release molybdate) (see column 4, lines 43-49 of Thungstrom).
Claim 9:
Regarding the limitation: The method according to claim 7, wherein the molybdate concentration is sustained between 0.05 to 2 ppm reported as MoO4=, the limitation is met by Martin, modified, because Thungstrom discloses tracer concentrations of from about 0.2 to about 20 ppm – which overlaps the claimed range (see column 4, lines 59-65 of Thungstrom).
Claim 10:
Regarding the limitation: The method according to claim 7, wherein the molybdate concentration is sustained between 0.08 to 0.8 ppm reported as MoO4=, the limitation is met by Martin, modified, because Thungstrom discloses tracer concentrations of from about 0.2 to about 20 ppm – which overlaps the claimed range (see column 4, lines 59-65 of Thungstrom).


Claim 11:
Regarding the limitation: The method according to claim 7, wherein the molybdate concentration is sustained between 0.1 to 0.6 ppm reported as MoO4=, the limitation is met by Martin, modified, because Thungstrom discloses tracer concentrations of from about 0.2 to about 20 ppm – which overlaps the claimed range (see column 4, lines 59-65 of Thungstrom).

14.	Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,476,333 B2) in view of Stephenson (EP 0 306 089 A2) and Aizawa (JP 01093502), as applied to claims 1-5 and 14 above, and further in view of Martin (US Publication Number: 2019/0194047).
Claim 6:
Regarding the limitation: The method according to claim 1, wherein the composition further comprises adding a tracer to determine the relative amount of catalyst present in the water, Martin ‘333, as modified by Stephenson and Aizawa, does not disclose the use of a tracer to determine the relative amount of catalyst available present in the water.
However, Martin ‘046 discloses a method for monitoring and controlling the relative concentration of bromide ion used in sanitation and oxidation of aqueous systems at aquatic facilities (see Abstract; paragraph [0001]). Martin ‘046 discloses that a tracer is added and monitored to an aqueous system to determine the relative concentration of bromide ion (see paragraph [0014]). Martin ‘046 discloses a molybdate donor is a compound that when dissolved in water releases molybdate having the formula MoO4 = and includes the preferred tracer sodium molybdate (see paragraphs [0021], [0043] and [0046]). Martin ‘046 discloses that molybdate is easily tested using colorimetric methods like those used in aquatic facilities (see paragraph [0045]). Martin ‘046 teaches that the tracer shadows the bromide ions in the aqueous system and when water is lost due to filter backwash, splashing, or draining, both the tracer and bromide concentration decrease. When the tracer concentration drops below a desired minimum concentration additional composition is added to the aqueous system to sustain the bromide concentration (see paragraph [0056]).
The Martin ‘333, Stephenson, Martin ‘046, and Aizawa references are considered analogous for reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in art, before the effective filing date of the invention, to have included a tracer as taught by Martin ‘047 in the composition of Martin ‘333 for the purpose of determining the amount of catalyst lost from use of the aquatic system through aquatic pool activities that result in water losses – to include: pool splashing, filtration, swimmers exiting the aquatic system (pool, spa, etc.), and system leaks, because martin ‘047 teaches that the molybdate tracer is easily tested using colorimetric methods like those already used at aquatic facilities and such tracers are easily measured by using the process of shadowing a chemical compound in an aqueous aquatic system in which the compound and tracer are both depleted due to typical aquatic activities as filter backwash, splashing, or draining. Martin ‘333 teaches that the catalyst is necessary for catalyzing the bleaching action of peroxyacid salts and that the metal catalyst is applied to the water to maintain an effective catalyst concentration - where the ability to determine the amount of catalyst lost through use of a tracer would be beneficial in determining the amount of catalyst needed for replacement to effect the bleaching action of the peroxyacid salt for effecting the elimination of contaminants .
Claim 7:
Regarding the limitation: The method according to claim 6, wherein the tracer comprises a molybdate donor, Martin ’333 does not disclose a tracer as molybdate donor. 
However, Martin ‘047 discloses the preferred tracer is a molybdate donor (see paragraph [0043]). Martin ‘047 discloses molybdate is easily tested using colorimetric methods like those used at aquatic facilities (see paragraph [0045]). 
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a molybdate donor as a tracer in Martin ‘333 because Martin ‘047 teaches that molybdate is easily tested using colorimetric methods like those used at aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.
Claim 8:
Regarding the limitation: The method according to claim 7, wherein the molybdate donor comprises sodium molybdate, Martin ’333 does not disclose a sodium molybdate tracer.
However, Martin ‘047 discloses the preferred tracer is a sodium molybdate tracer (see paragraphs [0044] and [0046]). Martin ‘047 discloses molybdate is easily tested using colorimetric methods like those used at aquatic facilities (see paragraph [0045]). 
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used sodium molybdate as tracer/donor in Martin ‘333 because Martin ‘047 teaches that molybdate is easily tested using colorimetric methods like those used at aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.
Claim 9:
Regarding the limitation: The method according to claim 7, wherein the molybdate concentration is sustained between 0.05 to 2 ppm reported as MoO4=, Martin ’333 does not disclose a molybdate concentration.
However, Martin ‘047 discloses a concentration of molybdate tracer can range from 0.02 – 2 ppm (encompasses claimed range) and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities (see paragraph [0045]). Martin ‘047 discloses that the measured result can be reported as MoO4= (see paragraph [0047]).
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for  reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used molybdate as the tracer/donor in Martin ‘333 and in the range of 0.02 ppm – 2 ppm because Martin ‘047 teaches that molybdate is easily tested using colorimetric methods like those used at aquatic facilities and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.
Claim 10:
Regarding the limitation: The method according to claim 7, wherein the molybdate concentration is sustained between 0.08 to 0.8 ppm reported as MoO4=, Martin ’333 does not disclose a molybdate concentration.
However, Martin ‘047 discloses a concentration of molybdate tracer can range from 0.02 ppm – 2 ppm (encompasses claimed range) and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities (see paragraph [0045]). Martin ‘047 discloses that the measured result can be reported as MoO4= (see paragraph [0047]).
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used molybdate as tracer/donor in Martin ‘333 and in the range of 0.08 ppm – 0.8 ppm because Martin ‘047 teaches that molybdate may be used as a tracer in the range of 0.02 ppm – 2 ppm and molybdate is easily tested using colorimetric methods like those used at aquatic facilities and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.
Claim 11:
Regarding the limitation: The method according to claim 7, wherein the molybdate concentration is sustained between 0.1 to 0.6 ppm reported as MoO4=, Martin ’333 does not disclose a molybdate concentration.
However, Martin ‘047 discloses a concentration of molybdate tracer can range from 0.02 ppm – 2 ppm (encompasses claimed range) and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities (see paragraph [0045]). Martin ‘047 discloses that the measured result can be reported as MoO4= (see paragraph [0047]).
The Martin ‘333, Stephenson, Martin ‘047, and Aizawa references are considered analogous for reducing organic contaminants using transition metal catalysts, porphyrin compounds, and persulfates in aqueous systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used molybdate as tracer/donor in Martin ‘333 and in the range of 0.1 ppm – 0.6 ppm because Martin ‘047 teaches that molybdate may be used as a tracer in the range of 0.02 ppm – 2 ppm and molybdate is easily tested using colorimetric methods like those used at aquatic facilities and that companies provide test kits for determining low level molybdate (i.e. 0.02 ppm) concentrations without interference from other metals at typical concentrations found in aquatic facilities – thus saving the facility from investing in new equipment for measuring the tracer.

Prior Art of Record
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure: Johnston et al. (US Patent Number: 4,077,768) teaches catalytic iron porphyrins, with persulfate bleaching agents; Gon et al. (US Patent Number: 10,544,054) teaches detecting and controlling species in water stream; Kunio et al. (JPS 61189284 A) teaches water-soluble porphyrin metal chelate compounds; Gregory et al. (CA 2,010,271) teaches metallo-porphyrins for use as bleach catalysts; Dolphin (WO 8807988 A1) teaches porphyrins and synthesis; Martin (US Patent Number: 7,927,508 B2) teaches compositions and processes for sanitation and oxidation of aqueous systems; Kiper et al. (US Patent Number: 7,745,618 B2) teaches method of making porphyrins; Lindsey et al. (US Patent Number: 8,304,561 B2); teaches synthetic porphyrins; and Martin (US Patent Number: 7,922,933 B2) teaches compositions and processes for sanitation and oxidation of aqueous systems.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773